768 A.2d 1111 (2001)
Thomas A. WARD, Appellee
v.
COMMONWEALTH OF PENNSYLVANIA, DEPARTMENT OF TRANSPORTATION, BUREAU OF DRIVER LICENSING, Appellant.
Supreme Court of Pennsylvania.
April 11, 2001.

ORDER
PER CURIAM.
AND NOW, this 11th day of April, 2001, because we hold that New Jersey's report contained adequate information for the Bureau of Driver Licensing to complete its duties and that section 1584 of the Motor Vehicle Code is constitutional, the order of the Court of Common Pleas of Chester County is reversed and the case is remanded to that court. See Harrington v. Commonwealth, 563 Pa. 565, 763 A.2d 386, 2000 Pa. Lexis 2991, and Crooks v. Commonwealth No. 70 M.D. Appeal Dkt. 2000, 2001 WL 359021.
Justice CAPPY files a concurring statement.
CAPPY, Justice, concurring.
The reasons the court of common pleas gave in its memorandum opinion in support of its decision to sustain appellee's statutory appeal from the suspension of his operating privileges are identical to the reasons the court gave in its memorandum *1112 opinion in Crooks v. Commonwealth, Dep't. of Transp., No. 70 MAP 2000 (filed April 11, 2001). I, therefore, join the per curiam reversal and remand for the reasons set forth more fully in my concurring and dissenting opinion in Crooks.